         Case 1:20-cr-00163-PKC Document 124
                                         122 Filed 09/09/21 Page 1 of 1

                                                                                   Max Nicholas
51 Madison Avenue                                                              tel 212-213-1715
New York, NY 10010                                                    mnicholas@spearsimes.com
tel 212 213-6996
fax 212 213-0849




                                                     September 9, 2021

                                    Application Granted.
BY ECF

Hon. P. Kevin Castel
                                    SO ORDERED.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                               9/9/2021

                       Re: United States v. Rene Allard, 20 Cr. 163 (PKC)

Dear Judge Castel:

       We respectfully write on behalf of defendant Rene Allard to request a temporary
modification of the travel restrictions that are part of his bail conditions. Both the Government
and the Pretrial Services Officer who is supervising Mr. Allard in his district of residence, the
Middle District of Pennsylvania, consent to this request.

         Mr. Allard respectfully requests permission to travel to the State of Indiana from
September 16 to September 19, 2021. The purpose of this request is to allow Mr. Allard to take
a trip to Indiana with his parents, which they take together most years around this time.

       Thank you for your consideration of this request.


                                                     Respectfully submitted,


                                                     ____/s/____________________
                                                     Max Nicholas
                                                     Attorney for Rene Allard
